Citation Nr: 0802549	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-25 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1982 to July 
1992, and he subsequently served in the United States Army 
Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2006.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on October 17, 2005, in Washington, D.C., 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case. A transcript of the hearing 
testimony is in the claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a 
bilateral knee disorder that is causally or etiologically 
related to his military service.

3.  The veteran has not been shown to have a dental disorder 
for compensation purposes.




CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

2.  Service connection for compensation purposes for a dental 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board does acknowledge that the RO did not 
provide the veteran with notice prior to the initial rating 
decision in March 2002.  Nevertheless, the RO did send the 
veteran a letter in February 2006, which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claims for service 
connection for a bilateral knee disorder and for a dental 
disorder were readjudicated in a supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claims and testifying at a 
hearing before the Board.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate his claims for service connection.  
Specifically, the February 2006 letter stated that in order 
to establish service connection the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during, military service or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the November 2002 and August 2003 statements of the case 
(SOC) and the August 2007 supplemental statement of the case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  
In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the February 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2006 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2006 
letter informed the veteran that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency. 

Finally, in the February 2006 notice letter, the RO informed 
the claimant to submit any evidence in his possession that 
pertains to the claims.  Thus, because each of the four 
notice requirements has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the August 2007 SSOC informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The SSOC also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service dental records 
as well as his VA medical records and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also provided the opportunity to 
testify at a hearing before the Board.  

The Board does acknowledge that the veteran's complete 
service medical records are not associated with the claims 
file.  In accordance with the law and regulations, however, 
the RO continued its efforts to obtain all relevant medical 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  In this regard, the Board notes that the RO 
did request the veteran's service medical records on several 
occasions.  However, the National Personnel Records Center 
indicated in February 1997 and January 1999 that such records 
were unavailable, and similar responses were obtained from 
the Records Management Center (RMC) in April 1999 and from 
the Army Reserve Personnel Center in October 2001.  The RO 
had also requested records from the Military Department of 
the Fifth Regiment Armory in Baltimore, Maryland; however, an 
August 2000 response indicated that that there was no record 
of the veteran being in the Maryland Army or Air National 
Guard.  The Board notes that the veteran served in the Army 
Reserves as opposed to the National Guard.

Nevertheless, the Board remanded the case in January 2006 for 
further development, to include an additional attempt to 
locate the veteran's service medical records because the 
previous requests may have been unsuccessful due to the delay 
of records migration between the Army, RMC, the Army 
Reserves, and NPRC.  The RO did comply with the remand.  
However, an April 2006 response from NPRC indicated that the 
personnel record was retired, but noted that the health 
jacket (service medical records) was not part of the file.  
Another attempt was made, and a September 2006 response 
indicated that there was only one medical document on file.  
That document was a copy of the veteran's October 1982 
enlistment examination, which was associated with the claims 
file.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service medical records.  The 
appellant has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Thus, the Board finds compliance with its remand and the 
applicable development procedures, and there is no indication 
that there is additional available evidence to substantiate 
the appellant's claim that has not been associated with the 
claims folder.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for a bilateral knee disorder and for a 
dental disorder.  Under the law, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection because such an examination 
would not provide any more pertinent information than is 
already associated with the claims file.  As will be 
explained, the veteran has not been shown to have a current 
diagnosis of a bilateral knee disorder.  The record contains 
no probative evidence that demonstrates otherwise.  
Therefore, because there is no current diagnosis to which an 
event, injury, or disease in service could be related, the 
Board finds that a VA examination is unnecessary to decide 
the claim for service connection for a bilateral knee 
disorder.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease). 
Moreover, as will be discussed below, the veteran has not 
been shown to have had the type of dental disorder in service 
for which compensation may be paid.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
I.  Bilateral Knee Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
knee disorder.  Because the veteran's complete service 
medical records are unavailable for review, the Board must 
base its decision on other available evidence.  The record 
does contain treatment records dated during the veteran's 
service in the United States Army Reserves, which document 
treatment for knee pain and list the provisional diagnosis as 
degenerative joint disease of the right knee, rule out loose 
body.  However, the veteran has not been shown to have been 
diagnosed with a current knee disorder.  Indeed, the majority 
of his post-service treatment records assess him as having 
chronic knee pain or patellofemoral pain.  To the extent the 
veteran has knee pain, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
In fact, the veteran was afforded a VA examination in May 
1996, and an x-ray was normal.  VA medical records dated in 
August 1997 also indicated that an x-ray did not reveal any 
degenerative changes or loose bodies.  Instead, he was once 
again assessed as having pain.  Thus, the medical evidence 
does not establish that the veteran has a current diagnosis 
of a knee disorder.  Because the medical evidence does not 
establish that the veteran has a current diagnosis of a knee 
disorder in this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a bilateral knee disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a bilateral knee disorder is not warranted.  

II.  Dental Disorder

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(b)

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for compensation for any dental disorder.  
The evidence of record shows that the veteran is already 
receiving VA outpatient dental treatment.  In this regard, 
the Board notes that the March 2002 rating decision currently 
on appeal granted service connection for outpatient dental 
treatment for tooth number 8, which he fractured in service.  
The veteran's service medical records also indicate that he 
lost a filling from tooth number 6 in November 1983 and that 
tooth number 16 was extracted in July 1985.  Nevertheless, 
the veteran has not been shown to have loss of teeth due to 
the loss of substance of the body of the maxilla or mandible.  
Nor does he have any of the other dental disorders listed 
under 38 C.F.R. § 4.150.   Therefore, the Board finds that 
service connection for a dental disorder for compensation 
purposes must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 




ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a dental disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


